UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2009 Commission File No. 1-6407 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-0571592 (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code:(713) 989-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securi­ties Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes P No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerPAccelerated filerNon-accelerated filer(Do not check if smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoP The number of shares of the registrant's Common Stock outstanding on May 1, 2009 was SOUTHERN UNION COMPANY AND SUBSIDIARIES FORM 10-Q March 31, 2009 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) Glossary ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 3 Condensed consolidated balance sheet. 4-5 Condensed consolidated statement of cash flows. 6 Condensed consolidated statement of stockholders’ equity and comprehensive income. 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 31 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 42 ITEM 4. Controls and Procedures. 45 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 46 ITEM 1A. Risk Factors. 46 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 47 ITEM 3.Defaults Upon Senior Securities. 47 ITEM 4.Submission of Matters to a Vote of Security Holders. 47 ITEM 5.Other Information. 47 ITEM 6.Exhibits. 47 SIGNATURES 52 1 GLOSSARY The abbreviations, acronyms and industry terminology used in this quarterly report on Form 10-Q are defined as follows: AFUDCAllowance for funds used during construction BtuBritish thermal units CEOChief Executive Officer CFOChief Financial Officer CitrusCitrus Corp. CompanySouthern Union and its subsidiaries EBITEarnings before interest and taxes EITREffective income tax rate EPAEnvironmental Protection Agency Exchange ActSecurities Exchange Act of 1934 FASBFinancial Accounting Standards Board FERCFederal Energy Regulatory Commission FDOT/FTEFlorida Department of Transportation, Florida’s Turnpike Enterprise Florida GasFlorida Gas Transmission Company, LLC FSPFASB Staff Position GAAP Accounting principles generally accepted in the United States of America Grey RanchGrey Ranch Plant, LP IEPA Illinois Environmental Protection Agency IPCBIllinois Pollution Control Board IRSInternal Revenue Service KDHEKansas Department of Health and Environment LNGLiquified natural gas LNG HoldingsTrunkline LNG Holdings, LLC MDEPMassachusetts Department of Environmental Protection MDPUMassachusetts Department of Public Utilities MGPsManufactured gas plants MMBtuMillion British thermal units MMcfMillion cubic feet MMcf/dMillion cubic feet per day MPSCMissouri Public Service Commission NGLNatural gas liquids PanhandlePanhandle Eastern Pipe Line Company, LP and its subsidiaries PCBsPolychlorinated biphenyls PEPLPanhandle Eastern Pipe Line Company, LP PRPsPotentially responsible parties RCRAResource Conservation and Recovery Act RFP Request for Proposal RIDEMRhode Island Department of Environmental Management SARsStock appreciation rights Sea RobinSea Robin Pipeline Company, LLC SECSecurities and Exchange Commission Southern UnionSouthern Union Company Southwest Gas Pan Gas Storage, LLC (d.b.a. Southwest Gas) SPCCSpill Prevention, Control and Countermeasure SUGS Southern Union Gas Services TBtuTrillion British thermal units TCEQTexas Commission on Environmental Quality TrunklineTrunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2009 2008 (In thousands, except per share amounts) Operating revenues (Note 11) $ 683,863 $ 952,698 Operating expenses: Cost of gas and other energy 380,062 610,169 Operating, maintenance and general 128,677 108,910 Depreciation and amortization 52,470 48,623 Revenue-related taxes 17,206 18,950 Taxes, other than on income and revenues 13,741 12,491 Total operating expenses 592,156 799,143 Operating income 91,707 153,555 Other income (expenses): Interest expense (48,370 ) (50,701 ) Earnings from unconsolidated investments 16,573 16,729 Other, net 5,962 338 Total other income (expenses), net (25,835 ) (33,634 ) Earnings before income taxes 65,872 119,921 Federal and state income tax expense (Note 9) 19,615 37,013 Net earnings 46,257 82,908 Preferred stock dividends (2,171 ) (4,341 ) Net earnings available for common stockholders $ 44,086 $ 78,567 Net earnings available for common stockholders per share: Basic $ 0.36 $ 0.65 Diluted 0.36 0.64 Dividends declared on common stock per share $ 0.15 $ 0.15 Weighted average shares outstanding(Note 5): Basic 124,045 121,803 Diluted 124,075 122,139 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) ASSETS March 31, December 31, 2009 2008 (In thousands) Current assets: Cash and cash equivalents $ 5,529 $ 4,318 Accounts receivable, net of allowances of $8,099 and $6,003, respectively 278,506 327,358 Accounts receivable – affiliates 12,182 14,743 Inventories(Note 4) 207,316 337,858 Deferred gas purchases 73,364 64,330 Gas imbalances - receivable 140,676 174,100 Derivativeinstruments (Notes 12 and 15) 63,279 91,423 Prepayments and other assets 9,411 18,226 Total current assets 790,263 1,032,356 Property, plant and equipment: Plant in service 6,007,602 5,980,297 Construction work in progress 517,199 451,359 6,524,801 6,431,656 Less accumulated depreciation and amortization (1,024,367 ) (974,651 ) Net property, plant and equipment 5,500,434 5,457,005 Deferred charges: Regulatory assets 76,959 69,554 Deferred charges 59,873 59,958 Total deferred charges 136,832 129,512 Unconsolidated investments(Note 6) 1,276,038 1,259,270 Goodwill 89,227 89,227 Other 24,764 30,537 Total assets $ 7,817,558 $ 7,997,907 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) STOCKHOLDERS' EQUITY AND LIABILITIES March 31, December 31, 2009 2008 (In thousands) Stockholders’ equity: Common stock, $1 par value; 200,000 shares authorized; 125,167 and 125,122 shares issued, respectively $ 125,167 $ 125,122 Preferred stock, no par value; 6,000 shares authorized; 460 and 460 shares issued, respectively 115,000 115,000 Premium on capital stock 1,895,492 1,893,975 Less treasury stock: 1,120 and 1,120 shares, respectively, at cost (28,004 ) (28,004 ) Less common stock held in trust: 608 and 663 shares, respectively (10,955 ) (11,908 ) Deferred compensation plans 10,955 11,908 Accumulated other comprehensive loss (47,538 ) (51,423 ) Retained earnings 338,761 313,282 Total stockholders' equity 2,398,878 2,367,952 Long-term debt obligations(Note 7) 3,157,069 3,257,434 Total capitalization 5,555,947 5,625,386 Current liabilities: Long-term debt due within one year(Note 7) 160,623 60,623 Notes payable 303,542 401,459 Accounts payable and accrued liabilities 192,096 246,884 Federal, state and local taxes payable 53,859 54,027 Accrued interest 55,508 41,141 Gas imbalances - payable 240,669 341,987 Derivativeinstruments (Notes 12 and 15) 102,488 77,554 Other 125,707 128,190 Total current liabilities 1,234,492 1,351,865 Derivativeinstruments (Notes 12 and 15) 40,323 59,768 Deferred credits 242,262 238,338 Accumulated deferred income taxes 744,534 722,550 Commitments and contingencies(Note 10) Total stockholders' equity and liabilities $ 7,817,558 $ 7,997,907 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2009 2008 (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ 46,257 $ 82,908 Adjustments to reconcile net earnings to net cash flows provided by operating activities: Depreciation and amortization 52,470 48,623 Deferred income taxes 14,634 26,165 Unrealized (gain) loss on commodity derivatives 15,218 (3,125 ) Earnings from unconsolidated investments, adjusted for cash distributions (16,573 ) 8,088 Provision for bad debts 1,611 719 FAS 123R expense 1,772 1,353 Changes in operating assets and liabilities 121,341 74,823 Net cash flows provided by operating activities 236,730 239,554 Cash flows provided by (used in) investing activities: Additions to property, plant and equipment (119,974 ) (228,365 ) Return of investment in Citrus (Note 6) - 15,933 Plant retirements and other 1,409 (3,166 ) Net cash flows used in investing activities (118,565 ) (215,598 ) Cash flows provided by (used in) financing activities: Increase (decrease) in book overdraft 1,923 (19,159 ) Issuance of common stock - 100,000 Dividends paid on common stock (18,600 ) (17,999 ) Dividends paid on preferred stock (2,171 ) (4,341 ) Net change in revolving credit facilities (97,917 ) (58,000 ) Proceeds from exercise of stock options - 2,753 Other (189 ) (211 ) Net cash flows provided by (used in) financing activities (116,954 ) 3,043 Change in cash and cash equivalents 1,211 26,999 Cash and cash equivalents at beginning of period 4,318 5,690 Cash and cash equivalents at end of period $ 5,529 $ 32,689 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SOUTHERN UNION COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Preferred Premium Common Deferred Accumulated Total Stock, Stock, on Treasury Stock Compen- Other Stock- $1 Par No Par Capital Stock, Held sation Comprehensive Retained holders' Value Value Stock at cost In Trust Plans Loss Earnings Equity (In thousands) Balance December 31, 2008 $ 125,122 $ 115,000 $ 1,893,975 $ (28,004 ) $ (11,908 ) $ 11,908 $ (51,423 ) $ 313,282 $ 2,367,952 Comprehensive income: Net earnings - 46,257 46,257 Net change in other comprehensive income (Note 3) - 3,885 - 3,885 Comprehensive income 50,142 Preferred stock dividends - (2,171 ) (2,171 ) Common stock dividends declared - (18,607 ) (18,607 ) Share-based compensation - - 1,772 - 1,772 Restricted stock issuances 45 - (255 ) - (210 ) Contributions to Trust - (192 ) 192 - - - Disbursements from Trust - 1,145 (1,145 ) - - - Balance March 31, 2009 $ 125,167 $ 115,000 $ 1,895,492 $ (28,004 ) $ (10,955 ) $ 10,955 $ (47,538 ) $ 338,761 $ 2,398,878 The Company’s common stock is $1 par value.Therefore, the change in Common Stock, $1 par value, is equivalent to the change in the number of shares of common stock issued. The accompanying notes are an integral part of these condensed consolidated financial statements. 7 SOUTHERN UNION COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of the Companyhave been prepared pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.These statements do not include all of the information and annual note disclosures required by GAAP, and should be read in conjunction with the Company’s financial statements and notes thereto for the year ended December 31, 2008, which are included in the Company’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year.Certain reclassifications have been made to the prior year’s condensed financial statements to conform to the current year presentation. 1.Description of Business Southern Union owns and operates assets in the regulated and unregulated natural gas industry and is primarily engaged in the gathering, processing, transportation, storage and distribution of natural gas in the United States.The Company operates in three reportable segments:Transportation and Storage, Gathering and Processing, and Distribution.The Transportation and Storage segment is primarily engaged in the interstate transportation and storage of natural gas in the Midwest and from the Gulf Coast to Florida, and also provides LNG terminalling and regasification services.The Gathering and Processing segment is primarily engaged in the gathering, treating, processing and redelivery of natural gas and NGL in West Texas and Southeast New Mexico.The Distribution segment is primarily engaged in the local distribution of natural gas in Missouri and Massachusetts. 2.
